Citation Nr: 0927067	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The appellant is the surviving spouse of the Veteran who is 
reported to have had active service from September 1944 to 
October 1945, and was awarded a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the appellant's claim of 
entitlement to service connection for cause of the Veteran's 
death.  

The appellant requested a hearing which was afforded in June 
2009 before the undersigned.  A written transcript of this 
hearing was prepared and incorporated into the evidence of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in June 2005, at age 79, due to respiratory 
failure with underlying causes listed as sepsis and a 
hemorrhagic stroke.  The cause of death was not a result of 
disease or injury incurred in service.  


CONCLUSION OF LAW

A service connected disability did not cause death or 
contribute substantially or materially to the cause death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.312 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In October 2005 and June 2006, notice was sent to the 
appellant that partially complied with the requirements of 
Hupp.  The letter informed the appellant of what was required 
to support a claim for benefits, to include both claims 
already service-connected and claims not yet service-
connected.  However, the letter did not provide a statement 
of the conditions for which the Veteran was service-connected 
at the time of his death.  However, this information was 
later provided to the appellant in the February 2007 
statement of the case (SOC), and the appellant has exhibited 
actual knowledge of the Veteran's service-connected 
disabilities, as her claim specifically refers to the 
Veteran's service-connected gunshot wound residuals of the 
left lower extremity.  Therefore, the Board finds that the 
notice requirements have been satisfied in this case.  

Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records.  Copies of private medical records 
pertaining to treatment surrounding the time of the Veteran's 
death have also been incorporated into the evidence of 
record.  A copy of the death certificate has also been 
incorporated into the record of evidence.  Significantly, 
neither the appellant nor her representative have identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2008).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2008).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2008).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2008).

Facts and Analysis

The record reflects that the Veteran died in June 2005.  The 
death certificate lists respiratory failure as the immediate 
cause of death.  Sepsis occurring two days earlier and a 
hemorrhagic stroke occurring one and a half months earlier 
are listed as the underlying causes of death.  

At the time of the Veteran's death, the Veteran was service 
connected for the residuals of a fracture of the left tibia, 
secondary to a shell fragment wound, rated as 40 percent 
disabling (hereinafter a "left leg disability"); a shell 
fragment wound of the right thigh rated as 20 percent 
disabling; arthritis of the left knee rated as 10 percent 
disabling; and arthritis of the right knee rated as 10 
percent disabling.  

The primary issue in the case is whether the Veteran's 
service-connected disabilities, specifically his left leg 
disability, were in any way responsible for his death.

Private medical records from April 2005 and May 2005 indicate 
that the Veteran was suffering from an acute intracerebral 
hemorrhage.  These records note that the Veteran was admitted 
to the hospital after being found unconscious in his home.  
It was reported that the Veteran suffered a fall the previous 
day.  The physician noted that the Veteran was placed on a 
ventilator and had a poor prognosis due to the chance of 
eventual respiratory cardiovascular arrest.  However, the 
discharge summary of May 2005 indicates that the Veteran was 
stabilized and transferred to another facility for physical 
therapy.  The Veteran's long-term prognosis was described as 
"guarded" at this time.  

The appellant indicated in her May 2006 notice of 
disagreement and during her June 2009 hearing that she 
believed her husband died as a result of a fall that occurred 
because the Veteran's left foot gave out on him due to 
infections stemming from the Veteran's service-connected 
gunshot wound residuals.  In her March 2007 appeal to the 
Board, the appellant again expressed this belief, and argued 
that the cause of death was pronounced by a doctor who had no 
knowledge of the Veteran's fall of April 2005.  

While the Board has considered the appellant's contentions, 
it must conclude that the Veteran's left leg disability did 
not contribute substantially or materially to the Veteran's 
respiratory failure of June 2005.  The Board concedes that 
the Veteran fell in April 2005.  However, the evidence of 
record does not clearly illustrate the underlying cause of 
the Veteran's fall.  VA did receive a letter from a private 
podiatrist with the initials O.G.L. dated December 2005 that 
indicated that the Veteran had ulcers of the left foot.  A 
letter from a Dr. J.R. also indicated that the Veteran was 
suffering from ulcers of the left foot.  However, this 
evidence does not demonstrate that the Veteran's original 
fall, and subsequent injuries, were related to his service-
connected disabilities.  

Of further significance is the fact that the Veteran died as 
a result of respiratory failure preceded by sepsis and a 
hemorrhagic stroke.  Based on the evidence of record, any 
presumption that the Veteran's service-connected disabilities 
of the lower extremities contributed to this chain of events 
would be tenuous at best.  The Board notes that a possible 
connection or one based on speculation is too tenuous of a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. § 3.102.  
In this case, the Board would have to speculate as to the 
underlying cause of the Veteran's fall and ultimate 
respiratory failure.  

The appellant has also argued that the cause of death listed 
on the death certificate was wrong.  Specifically, it was her 
contention that the doctor was unaware of the Veteran's past 
history and the claim that the Veteran died as a result of a 
stroke was inaccurate.  The Board is not persuaded by this 
argument.  Initially, the treatment records following the 
Veteran's fall of April 2005 note that the Veteran had an 
acute intracerebral hemorrhage secondary to a possible 
aneurysm.  This evidence corroborates the medical examiner's 
finding of a hemorrhagic stroke one and a half months prior 
to his death.  Additionally, there is no evidence of record 
supporting the appellant's contention that the medical 
examiner was unaware of the Veteran's prior medical history 
leading up to his cause of death.  

The Board recognizes that the appellant believes her 
husband's death is related to his service-connected left leg 
disability.  As a layperson, however, she is not qualified to 
offer a medical opinion as complex as cause of death.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the appellant's opinion 
regarding the etiology of the Veteran's respiratory failure 
and underlying sepsis and hemorrhagic stroke is of no 
probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for cause of the Veteran's 
death must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


